In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-17-00371-CR

MARVIN RODRIGUEZ, Appellant                  §   On Appeal from the 396th District
                                                 Court

                                             §   of Tarrant County (1432306D)

V.                                           §   July 21, 2022

                                             §   Memorandum Opinion by Justice
                                                 Birdwell
                                             §
THE STATE OF TEXAS                               (nfp)

                             JUDGMENT ON REMAND

       This appeal is on remand from the Court of Criminal Appeals.

       This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and this case is remanded to the trial court for a new trial.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell